Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the RCE and Amendment filed on May 11, 2022, claims 42, 43, 45, 47, 48-51, 56-58, 69, 70, 72, 74-78, 83-87, 91-93, 96, and 98 were amended and claims 52-55, 60-61, 79-82, 88, 94, 95, and 99-100 were cancelled.  
Claims 42-51, 56-58, 62-64, 66, 69-78, 83-87, 89-93, and 96-98 are currently pending, of which claims 42, 69, and 96 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Calla et al., US Patent Publication Number 2010/0326962 A1 (“Calla”), discloses in Paragraph [0018] describes FIG. 1 as “a block diagram of an automated welding system 100 having a stereoscopic vision system configured to adjust welding parameters based on weld bead visualization. Specifically, the automated welding system 100 includes a workpiece 102 and a welder 104.” Paragraph [0020] of Calla describes “The automated welding system 100 also includes at least a first camera 108 and a second camera 110. Both cameras 108 and 110 are directed toward the weld bead 106 on the workpiece 102.” “A stereoscopic image may be formed by combining two two-dimensional images taken from different perspectives. Specifically, the location of reference points within each two-dimensional image may be compared to compute a depth of each reference point relative to the cameras 108 and 110.” See also FIG. 1. Calla describes in Paragraph [0021] providing effective lighting for each camera 108 and 110 to obtain a properly illuminated image of the weld bead 106. Paragraph [0023] of Calla describes that “the controller 118 may be configured to receive images from the cameras 108 and 110, and adjust parameters of the welder 104 and/or the positioning mechanisms 114 and 116 based on the images. For example, the controller 118 may be configured to combine images from cameras 108 and 110 to form a stereoscopic or three-dimensional image of the welding zone 107.” The “controller 118 may be configured to combine images from cameras 108 and 110 to form a stereoscopic or three-dimensional image of the welding zone 107.” However, the description of Calla would not be combinable with the cited art of record, as it is not teaching a camera coupled to a moveable gantry of a computer numerically controlled (CNC) machine at a first position within an interior space of the CNC machine and causing the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generating, via the camera, a second image including a second portion of the working area.  Therefore, the description of Calla would not enable a person of ordinary skill in the art to implement the method that generates, causes, generates a second image, generates a third image, as recited in the present independent claims, that are performed with a camera coupled to a moveable gantry of the CNC machine at a first position within an interior space of the CNC machine and causing the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generating, via the camera, a second image including a second portion of the working area, where both images are stitched to a third image.  
Baker et al., US Patent Publication No. 2007/0248350 A1 (“Baker”) is directed to an automated process to design and construct composite cameras comprising multiple digital imaging devices arranged and configured to meet specific requirements. Baker describe in Paragraph [0034] that “FIG. 5 illustrates a two-dimensional view of a view frustum having an overlap allowance to account for an error tolerance for a device. This overlap allowance may also be used to incorporate any recommended overlaps between images for later image processing software to seamlessly stitch the individual views together into one composite view. Referring back to FIG. 1, at step 140, the plurality of digital imaging devices is organized based on the view frustum of each device. For example, the digital imaging devices may be organized based on the sizes of the fields of view (e.g., from widest to narrowest), the operational ranges (e.g., from longest to shortest), and/or a combination of these or other characteristics of the devices.” Baker also describes in Paragraph [0037] that “FIG. 10 illustrates an exemplary composite camera comprising three positioned digital imaging devices having view frusta minimally overlapping each other. The computed design may be modified to generate a design of a mechanical fixture for physically mounting the positioned digital imaging devices.” However, the description of Baker would not be combinable with the cited art of record, as it is not teaching a camera coupled to a moveable gantry of a computer numerically controlled (CNC) machine at a first position within an interior space of the CNC machine and causing the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generating, via the camera, a second image including a second portion of the working area.  Therefore, the description of Baker would not enable a person of ordinary skill in the art to implement the method that generates, causes, generates a second image, generates a third image, as recited in the present independent claims, that are performed with a camera coupled to a moveable gantry of the CNC machine at a first position within an interior space of the CNC machine and causing the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generating, via the camera, a second image including a second portion of the working area, where both images are stitched to a third image.  
Sukhman et al. (US Patent Publication No. 2007/0181544 A1) (“Sukhman”) describes in Paragraph [0016] a “positioning assembly 110 includes a gantry having a movable arm 112 carried by two generally parallel, stationary rails or guides 114 (shown as a first rail 114 a and a second rail 114 b).”  In Paragraph [0017] Sukhman describes a “laser assembly 120 includes a radiation source 122 configured to generate a beam of radiation 124 having a desired configuration (i.e., size, shape, energy distribution, etc.).” Sukhman further describes in Paragraph [0019] that the “laser assembly 120 also includes a laser beam director 128 (shown schematically in broken lines) movably carried by the arm 112 of the positioning assembly 110. The laser beam director 128 … to direct the radiation beam 124…” Sukhman provides in Paragraph [0022] an arm 112 moving “along the rails 114a and 114b in a direction generally parallel to the second axis Y. In this way, the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing.” Paragraph [0025] describes “...the dispensing unit 140 of the system 100 can automatically apply a material to the workpiece simultaneous with or at least almost simultaneous with the laser assembly 120 irradiating various portions of the workpiece 104.” And Paragraph [0022] describes “...the radiation beam 124 and the dispensing member 142 of the dispensing unit 140 can be directed to any desired X, Y coordinate on the workpiece 104 for processing. In other embodiments, the laser beam director 128 and the dispensing unit 140 can move sequentially ...”  In Paragraph [0024] of Sukhman it is described that “the radiation beam 124 can irradiate or otherwise modify the workpiece 104 either before... the dispensing unit 140 depositing the material onto the workpiece 104.” However, the description of Sukhman would not be combinable with the cited art of record, as it is not teaching a camera coupled to a moveable gantry of a computer numerically controlled (CNC) machine at a first position within an interior space of the CNC machine and causing the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generating, via the camera, a second image including a second portion of the working area.  Therefore, the description of Sukhman would not enable a person of ordinary skill in the art to implement the method that generates, causes, generates a second image, generates a third image, as recited in the present independent claims, that are performed with a camera coupled to a moveable gantry of the CNC machine at a first position within an interior space of the CNC machine and causing the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generating, via the camera, a second image including a second portion of the working area, where both images are stitched to a third image.  
Nelson et al. (US Patent Publication No. 2012/0229663 A1) describes an imaging system includes a main enclosure having at least one access door, the main enclosure defining a substantially light-tight imaging compartment when the access door is in a closed position. An object platform defining an image region therein is provided within the imaging compartment of the main enclosure. A primary camera positioned on a first side of the object platform is operable to capture a primary image of the image region on the object platform. An auxiliary camera positioned on the first side of the object platform is operable to produce an auxiliary image of the image region on the object platform.
Read (US Patent Publication No. 2008/0296315 A1) is directed to a dispensing apparatus including capturing an image of a first fiducial 44 and a gantry 24 moving a camera 38 over a substrate 12 to a second position in which the camera takes an image of a second fiducial 46, which is positioned at the upper right-hand corner of the substrate. Based on the images of the first and second fiducials 44, 46, the controller 18 can manipulate the gantry 24 to perform an accurate dispense operation with either one of the dispensing units. As shown in FIG. 3, dispense operations are performed at locations A.sub.1, B.sub.1 and C.sub.1, for example.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 42
The reasons for allowance of Claim 42 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer-implemented method, comprising: generating, via “a camera coupled to a moveable gantry of a computer numerically controlled (CNC) machine at a first position within an interior space of the CNC machine”, a first image, including a first portion of a working area inside the interior space, wherein the CNC machine comprises a head configured to deliver an electromagnetic energy, the head coupled to the gantry; “causing the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generating, via the camera, a second image including a second portion of the working area”; generating a third image by combining at least the first image and the second image, the third image being two-dimensional, the third image being generated to include at least a first portion of the first image and at least a second portion of the second image; wherein the generating the third image comprises stitching at least the first image and the second image, and wherein the third image includes a larger portion of the working area than either of the first image or the second imag

Claim 69
The reasons for allowance of Claim 69 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system, comprising: at least one data processor; at least one non-transitory computer-readable medium; and program instructions, stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the system is configured to: generate, via “a camera coupled to a moveable gantry of a computer numerically controlled (CNC) machine at a first position within an interior space of the CNC machine”, a first image including a first portion of a working area inside the interior space, wherein the CNC machine comprises a head configured to deliver an electromagnetic energy, the head coupled to the gantry; “cause the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generate, via the camera, a second image including a second portion of the working area”; generate a third image by combining at least the first image and the second image, the third image being two-dimensional, the third image being generated to include at least a first portion of the first image and at least a second portion of the second image, wherein the generating the third image comprises stitching at least the first image and the second image, and wherein the third image includes a larger portion of the working area than either of the first image or the second image; and cause a user interface to display the third image.

Claim 96
The reasons for allowance of Claim 96 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory computer readable medium storing program instructions that, when executed by at least one processor, cause a system to: generate, via “a camera coupled to a moveable gantry of a computer numerically controlled (CNC) machine at a first position within an interior space of the CNC machine”, a first image including a first portion of a working area inside the interior space, wherein the CNC machine comprises a head configured to deliver an electromagnetic energy, the head coupled to the gantry; “cause the gantry to move the camera to a second position within the interior space; after causing the gantry to move the camera to the second position, generate, via the camera, a second image including a second portion of the working area”; generate a third image by includes a larger portion of the working area than either of the first image or the second image; and cause a user interface to display the third image.
As dependent claims 43-51, 56-58, 62-64, 66, 70-78, 83-87, 89-93, and 97-98 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-14 and corresponding description.
The prior art made of record include Calla et al. (US Patent Publication No. 2010/0326962 A1); Legge et al. (US Patent Publication No. 2005/0021523 A1); Sercel et al. (US Patent Publication No. 2020/0039002 A1); Kato (US Patent Publication No. 2017/0203390 A1); Dinauer et al. (US Patent Publication No. 2011/0080476 A1); McNamer et al. (US Patent Publication No. 2019/0014307 A1); Baker et al. (US Patent Publication No. 2007/0248350 A1); Haendler et al. (US Patent Publication No. 2010/0271670 A1); Nelson et al. (US Patent Publication No. 2012/0229663 A1); Read (US Patent Publication No. 2008/0296315 A1); and Sukhman et al. (US Patent Publication No. 2007/0181544 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M. CHOI/Patent Examiner, Art Unit 2117